Citation Nr: 0607725	
Decision Date: 03/16/06    Archive Date: 03/29/06

DOCKET NO.  01-09 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim for service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service with from April 1964 
to April 1970.  He also had prior active military service of 
2 years and 9 months. 

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2001 rating decision by the 
Department of Veterans Affairs (VA) Montgomery, Alabama 
Regional Office (RO), which declined the veteran's 
application seeking to reopen his previously denied claim for 
entitlement to service connections for hypertension.

This case was previously before the Board and, in May 2004, 
it was remanded to the RO for further development.  The case 
has since been returned to the Board and is now ready for 
appellate review. 


FINDINGS OF FACT

1.  Service connection for hypertension was denied by an 
unappealed RO rating decision in April 1981.

2.  In a rating decision dated in September 1997, the RO 
determined that the veteran had not submitted new and 
material evidence sufficient to reopen the previously denied 
claim for service connection for hypertension.  Following 
notification of the adverse determination, the veteran did 
not initiate an appeal.

3.  The additional evidence received since the September 1997 
rating decision is either cumulative or does not directly or 
substantially bear upon the subject matter now under 
consideration (i.e. whether hypertension was incurred in or 
aggravated by service); and when considered with all the 
evidence, both old and new, it has no significant effect upon 
the facts previously considered. 


CONCLUSION OF LAW

The evidence received since the September 1997 rating 
decision that denied the veteran's attempt to reopen the 
claim for service connection for hypertension is not new and 
material, and the claim is not reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist - Veterans Claims Assistance 
Act of 2000 (VCAA)

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Given the foregoing, the Board finds that the notice letters 
dated in March 2003, and May 2004 complied with the specific 
requirements of Quartuccio (identifying evidence to 
substantiate the claim, the relative duties of VA and the 
claimant to obtain evidence, and affording him an opportunity 
to submit all pertinent evidence pertaining to his claims 
that he might have); and Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice).

The Court's decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, while this was not accomplished, the 
Board finds that this defect with respect to timing 
constituted no more than harmless error.   

The Board concludes that the discussions in the RO rating 
decisions, statement of the case (SOC) supplemental 
statements of the case (SSOCs), and numerous letters over the 
years (including the above noted VCAA letters in March 2003 
and May 2004) informed the veteran of the information and 
evidence needed to substantiate his claims and complied with 
VA's notification requirements.  Specifically, the Board 
concludes that the RO decision, SOC, SSOCs and various 
letters informed him why the evidence on file was 
insufficient to grant the claims; what evidence the record 
revealed; what VA was doing to develop the claims; and what 
information and evidence was needed to substantiate his 
claims.  The VCAA letters specifically informed him of what 
he should do in support of the claims, where to send the 
evidence, and what he should do if he had questions or needed 
assistance.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
He was, for the most part, informed to submit everything he 
had with regard to his claims.  

Therefore, the Board finds that any defect with respect to 
the VCAA notice requirement in this case was harmless error.  
Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claims."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  
Further, the veteran has been provided with every opportunity 
to submit evidence and argument in support of his claims.  

The Board observes that VA has also satisfied its duty to 
assist the veteran.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  Specifically, VA has 
associated with the claims folder the veteran's service 
medical records, private and VA treatment records, as well as 
several VA examination reports.  The veteran has not 
identified any additional evidence pertinent to his claims, 
not already of record and there are no additional records to 
obtain.  

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
veteran and is, thus, harmless error.  See ATD Corp. v.  
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v.  
Brown, 4 Vet. App. 384 (1993).  

II.  New and Material Evidence

The veteran's claim for entitlement to service for 
hypertension was initially denied by an unappealed RO rating 
action dated in April 1981.  A subsequent RO rating decision 
dated in September 1997 found that new and material evidence 
had not been submitted.  The September 1997 RO decision is 
the last prior final determination with regard to the matter 
at hand.

The evidence on file at the time of the September 1997 rating 
decision is briefly summarized.

The veteran's chronological service medical records are 
negative for a diagnosis of hypertension.  Service medical 
records do show that the veteran's blood pressure on a 
periodic physical examination in May 1967 was 130/70.  When 
seen in October 1967 for evaluation of syncopal episodes, 
blood pressure was 118/80, reclining and 108/80, sitting. In 
January 1968, the veteran presented with complaints of 
epistaxis (nose bleed).  Blood pressure was 190/110, in both 
arms.  A repeat reading approximately a half hour later was 
130/80.  When seen in a service department emergency room in 
September 1968 for complaints of lower abdominal cramps, 
blood pressure was 140/110.  On a medical examination for 
airborne training in August 1969, blood pressure was 140/86.  
On the veteran's March 1970 medical examination for service 
separation, blood pressure was 130/74. 

Post service medical records include a report of an April 
1970 employment physical examination, which recorded the 
veteran's blood pressure as 130/80.  A subsequent job related 
physical examination in November 1972 noted blood pressure as 
140/90.

VA outpatient treatment records compiled between December 
1977 and May 1978 show that the veteran was initially 
diagnosed in December 1977 as having hypertension.  He was 
prescribed an antihypertensive medication (Aldactazide).  
Subsequent VA outpatient treatment records show that the 
veteran's blood pressure was under control, while on 
Hydrochlorothiazide and Aldomet.

VA outpatient treatment records compiled between December 
1993 and February 1997 show continued use of 
antihypertensives medications to control the veteran's blood 
pressure. 

In an unappealed September 1997 rating decision, the RO 
determined that new and material evidence had not been 
received to reopen the claim for service connection for 
hypertension.  The claim was denied on the basis that 
hypertension was not diagnosed in service or within the first 
post service year.

Pertinent evidence associated with the claims file since the 
September 1997 rating decision and not duplicative of 
evidence previously considered consists of a report of a 
November 1972 physical examination by a private physician, VA 
medical records compiled between April 1977 and July 2002, 
the veteran's testimony at his hearing in April 2003, and a 
statement from the veteran's mother, dated in May 2004.  The 
aforementioned evidence is discussed below.

In a letter dated in March 1973, a private physician, Dr. 
J.D.A., reported that he had examined the veteran in November 
1972 and measured his blood pressure as 140/90.  He stated 
that this was within normal limits, although it is in the 
high range of normal for a man of this age.

VA outpatient treatment records dated from April 1977 to July 
2002 show evaluation and treatment for various disabilities, 
to include hypertension noted on a number of occasions to be 
in fair control with no side effects from his medications.  
In May 2002, the veteran's hypertension was noted to be 
stable on his current medications, lisinopril and atenolol.

At his hearing in April 2003, the veteran testified only to 
his sinus condition.

In a statement dated in May 2004, the veteran's mother 
recalled that the veteran was experiencing problems with his 
blood pressure in 1970 when he first applied for a job 
following his service.

Analysis

In this case, as noted above, the original claim for service 
connection for hypertension was denied by an unappealed RO 
rating action dated in April 1981.  A subsequent rating 
decision by the RO in September 1997 found that new and 
material evidence had not been submitted to reopen the 
veteran's claim for service connection for hypertension.  The 
veteran did not perfect an appeal.  The September 1997 RO 
decision is therefore final.   38 C.F.R. §§ 20.201, 20.202 
(2005).

Under the appropriate law and regulations, the prior 
determinations denying entitlement to service connection for 
hypertension are final.  Consequently, the veteran's claim as 
to service connection for hypertension may not be reopened 
absent the submission of new and material evidence.  See 
38 U.S.C.A. § 5108(a).  New and material evidence for the 
purpose of this appeal is defined as evidence not previously 
submitted, cumulative or redundant, and which by itself or 
along with evidence previously submitted, is so significant 
that it must be considered to fairly decide the merits of the 
claim. 38 C.F.R. § 3.156(a) (2002); Hodge v. West, 156 F.3d 
1356 (Fed. Cir. 1998).

When presented with a claim to reopen a previously finally 
denied claim, VA must determine whether the evidence 
submitted by the claimant for that purpose is both new and 
material.  If the Board determines that the claimant has 
produced new and material evidence, the claim is deemed to 
have been reopened and the case must then be evaluated on the 
basis of all the evidence of record both new and old.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

The evidence received subsequent to the last final rating 
decision is presumed credible for the purposes of reopening 
the veteran's claim unless it is inherently false and untrue, 
or is beyond the competency of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Further the 
Board is required to give consideration to all the evidence 
received since the last disallowance of this claim on any 
basis, in and this case, the RO decision in September 1997.  
See Hickman v. West, 12 Vet. App. 247, 251 (1991).
 
 Service connection is warranted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Furthermore, where a veteran served ninety (90) days or more 
during a period of war or during peacetime service after 
December 31, 1946, and hypertension becomes manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease will be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

The Board has reviewed the evidence submitted since the 
September 1997 rating decision and finds that some of this 
evidence is arguably new as it provides a more recent picture 
of the veteran's hypertensive condition and its progression 
over time.  This additional evidence, however, is not 
material.  The evidence does not tend to show that the 
veteran has hypertension attributable to service.

The matter under consideration is whether the veteran's 
hypertension was demonstrated in service or within the first 
post service year.  The medical evidence submitted by the 
veteran in connection with the current attempt to reopen the 
previously denied claim addresses the veteran's hypertension 
in the context of current evaluation and treatment. It, 
however, fails to evidence that the veteran's hypertension 
was manifested in service or within the first post service 
year.  Given that the prior determinations were based on the 
absence of a showing of a diagnosis of hypertension in 
service or within the immediate post service year, for 
additional evidence to be material, it would have to show a 
diagnosis of this disorder within this time frame.   Here 
while the recently received medical evidence reflects the 
veteran's evaluation and treatment for hypertension 
subsequent to service, this evidence has not substantiated a 
diagnosis of hypertension in service or within one year of 
service.        

The veteran has submitted a statement from his mother, who 
recalls that the veteran had problems with his blood pressure 
in 1970.  However, lay assertions in this matter are not 
competent evidence of medical causation or etiology of a 
current disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Thus, they are insufficient to reopen a 
previously denied claim.

The veteran's testimony at his personal hearing in April 2003 
focused solely on his sinus condition.  Thus, the testimony 
is clearly not material.  

In sum, the evidence received since September 1997 fails to 
demonstrate that the veteran hypertension is attributable to 
service by way of initial onset during service or by 
presumptive incurrence.  Accordingly, the Board finds that 
the evidence received since the September 1997 rating 
decision by itself or in connection with evidence previously 
assembled is not so significant that it must be considered in 
order to fairly decide the merits of the claim.  As there is 
no additional evidence that is both new and material within 
the meaning of 38 C.F.R. § 3.156(a), the claim for 
entitlement to service connection for hypertension is not 
reopened.  The appeal is denied. 

ORDER

New and material evidence not having been presented the claim 
for service connection for hypertension is not reopened.


____________________________________________
S.M. CIEPLAK
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


